Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the amendment and response filed on January 18, 2021.
Claims 1 and 7 have been amended. Claims 1-7 are currently pending and have been examined.

Response to Arguments
101: The Applicant’s argument and amendments with respect to the 101 rejection have been fully considered, but are not persuasive.
Applicant states (p. 6) that the Examiner has not reviewed each and every claim limitation and made 101 rejection on a claim by claim basis. The Examiner disagrees the non-final office action (mailed December 15, 2020) has reviewed subject matter eligibility of each limitation of the claims (individually and in combination) per the 2019 PEG October update.
Applicant states (pp. 7 and 8) that the claims are not directed to an enumerated grouping as the claim limitations are improperly described as “insurance”. The pre-amble of the independent claims 1 and 7 specifically include the term “insurance”. Furthermore, the “determining one or more environmental exposures …”, “analyzing”, “identifying”, “capturing and analyzing”, and “determining a type of environmental insurance coverage …” steps are specifically acts that have to do with “insurance”. As 
Next, the Applicant states (pp. 8 and 9) that the limitations of the independent claims integrate the abstract idea into a practical application by providing an improvement to a technology. The Examiner disagrees. The claims do not improve any technology but merely compute the abstract idea of determining asset related pollution insurance. The additional elements (see below 101 rejection) of the claims represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e. automate) the acts of determining asset related pollution insurance. Furthermore, the additional element of “capturing and analyzing, in real-time, …” merely add insignificant extra‐solution activity to the judicial exception.
The Applicant states (p 9) that “the claims … recite significantly more than the alleged abstract idea”. The Examiner disagrees. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describe the concept of determining asset related pollution insurance using computer technology (e.g. the environmental insurance application). Furthermore, the additional element of “capturing and analyzing, in real-time, …” merely adds insignificant extra‐solution activity to the judicial exception. Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the 
	As such, the 101 rejection is maintained. An updated 101 rejection is provided below to address the substantive amendments.
103: The Applicant’s arguments and amendments with respect to the 103 rejection have been fully considered, but are not persuasive.
The Applicant essentially argues that the substantive amendments overcome the cited references. The Applicant’s arguments are moot in view of substantive amendments that necessitate an updated search and consideration.
As such, due to amendments, new grounds of rejection have been applied to address the amendments and an updated 103 rejection is presented below that addresses claims 1-7.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 1, the “calculating” step recites the following limitations “calculating, in real-time, the amount of environmental risk that is fiscally tolerable by the HNWI for the HNWl's resources based on the HNWl's environmental exposures and associated environmental liability”.
The specification in paragraph [0022] refers to collecting and analyzing data and information in real-time but does not describe how and whether the “the amount of environmental risk” is calculated “in real-time”. The Applicant merely presents the results of the steps instead of how the result was achieved. If the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention including how to program the disclosed computer to perform the claimed function, a rejection under 35 U.S.C. 112, first paragraph for lack of written description must be made. For more information regarding the written description requirement, see MPEP §2161.01- §2163.07(b).
As per dependent claims 2-6, the dependent claims are similarly rejected as failing to comply with the written description requirement for reasons shown above regarding parent claim 1 and due the their dependency on the rejected parent claim.
.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 7 recite the limitation “calculating, in real-time, the amount of environmental risk that is fiscally tolerable by the HNWI for the HNWl's resources based on the HNWl's environmental exposures and associated environmental liability” within the “calculating” step. The limitation is vague and indefinite. The Examiner is unable to discern how “the amount of environmental risk” is calculated in “real-time”. The Examiner interprets the limitation as “calculating the amount of environmental risk that is fiscally tolerable by the HNWI for the HNWl's resources based on the HNWl's environmental exposures and associated environmental liability” as supported by ¶ [0012] of the specification as filed.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
In the instant case, claim 1 is directed to a “method”.
Claim 1 is directed to the abstract idea of “asset related pollution insurance determination” which is grouped under organizing human activity and mental processes in prong one of Step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). Claim 1 recites “determining one or more environmental exposures for each of the HNWl's resources in order to identify potential environmental risks associated with the HNWl's resources”, “analyzing collected data and information regarding the HNWI and the HNWl's resources to identify environmental issues impacting the HNWI and the HNWl's resources”, “calculating … the amount of environmental risk that is fiscally tolerable by the HNWI for the HNWI’s resources based on the HNWI’s environmental exposures and associated environmental liability”, “identifying the HNWl's risk return goals and objectives to determine likelihood of HNWI self-insuring”, “responsive to the completion of the environmental efficiency evaluation and calculation of the amount of environmental risk that is fiscally tolerable by the HNWI, determining  a type of 
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as “capturing and analyzing, in real-time, information about the HNWI and the HNWl's resources via an environmental insurance application by conducting an environmental efficiency evaluation” represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use. Furthermore, the additional element of “capturing and analyzing, in real-time, …” merely adds insignificant extra‐solution activity to the judicial exception. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e. automate) the acts of determining asset related pollution insurance and merely add insignificant extra‐solution activity to the acts.
When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describe the concept of determining asset related pollution insurance using computer technology (e.g. an environmental insurance application) that also merely adds insignificant extra-solution 
Hence, claim 1 is not patent eligible.
As per claim 7, claim 7 is directed to “a computer-implemented method”. The substance of claim 7 is directed to substantially similar subject matter and claim limitations of claim 1. As such, for the reasons shown above regarding claim 1, claim 7 is similarly rejected as including ineligible abstract idea without significantly more and is not patent eligible.
As per dependent claims 2-6, the dependent claims do not recite any additional elements. As such, for reasons shown above regarding parent claim 1 and due the their dependency on the rejected parent claims, claims 2-6 are similarly not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over US 20080208637 A1 (McKay) in view of  US 20110004544 A1 (Baum).
As per claim 1, McKay teaches,
determining one or more environmental exposures for each of the HNWI's resources (¶ [0030]-[0034] “liability for the owner of the site/resource” teaches exposure faced by property owner) in order to identify potential environmental risks associated with the HNWI's resources (¶ [0017] regulations require identification of a party to be responsible for the land, whether a prior owner, a present owner or occupier, or even a future purchaser or creditor. The reports used by at least some of the methods of the instant invention provide assistance in addressing these issues of financial risk.” teaches environmental risk to property owner, ¶ [0018], Table 1, “Industrial, e.g. large scale manufacturing works, engineering works etc.” teaches the property as large scale manufacturing as such the owner as HNWI),
analyzing collected data and information regarding the HNWI and the HNWI's resources (¶ [0022] “the databases are used to make determinations that are then combined to render at least one report” teaches data analysis of information associated with site) to identify environmental issues impacting the HNWI and the HNWI's resources (¶ [0022] “The method is based upon the potential for specific industries to have generated residual contamination and for this contamination to remain at a site, or to have migrated to neighboring sites” teaches environmental issues at the site that may cause liability),
capturing and analyzing information about the HNWI and the HNWI's resources via an environmental insurance application (¶ [0018] “A report generated according to the present invention can be generated by accessing an online web ordering system” teaches application) by conducting an environmental efficiency evaluation (¶ [0017] “a method to identify and assist in clean up of land where , wherein the environmental efficiency evaluation categorizes information related to other individuals and business interacting with the HNWI and the HNWI's strategies for handling an environmental loss and compliance with environmental regulations (¶ [0022] “The method is based upon the potential for specific industries to have generated residual contamination and for this contamination to remain at a site, or to have migrated to neighboring sites. The system also utilizes specific knowledge of the site (built up through database and map interrogation), such as groundwater vulnerability and information obtained during the ordering of the report. In addition, factors such as the presence of residential properties, surface water features, and sensitive habitats can be used to build up a picture of a site's sensitivity to contamination. Contaminative liability can be assessed using a source-pathway-target approach” teaches contamination liability associated with a neighbor, ¶ [0017] “These regulations require a method to identify and assist in clean up of land where contamination poses an unacceptable risk to human health and/or the environment” teaches regulation associated with liability),
determining an appropriate type of environmental insurance coverage specifically for the HNWI based on the environmental risks surrounding the HNWI's resources and businesses (¶ [0016] “The report can identify potential environmental risk existing at a subject site, offer specific advice concerning the 
McKay does not explicitly teach, however, Baum teaches,
calculating, in real-time (¶ [0037] “provide real-time review transmission” teaches real-time review and analysis of records), the amount of environmental risk that is fiscally tolerable by the HNWI for the HNWl's resources based on the HNWl's environmental exposures and associated environmental liability (¶ [0015] “evaluating environmental liability associated with services and real property”, ¶ [0017]-[0022] teach exposures and liabilities associated with a property or business of a client),
capturing and analyzing, in real-time (¶ [0037] “provide real-time review transmission” teaches real-time review and analysis of records), information about the HNWI and the HNWl's resources via an environmental insurance application by conducting an environmental efficiency evaluation, wherein the environmental efficiency evaluation categorizes information related to other individuals and business interacting with the HNWI (¶ [0017]-[0020] “the proximity of the land to hazardous areas … the historical liability risk associated with the particular service(s) … a gasoline service station is a type of business that is known in the art to pose a high environmental risk“ teach efficiency evaluation associated with other individuals and businesses) and the HNWl's strategies for handling an environmental loss and compliance with environmental regulation (¶ [0021]-[0022] teaches current and future regulatory compliance evaluation),
responsive to the completion of the environmental efficiency evaluation and calculation of the amount of environmental risk that is fiscally tolerable by the HNWI (¶ [0032] “providing an overview of environmental liability and compliance for services and/or property. The score feature simplifies a business' understanding of potential environmental issues with a client”, ¶ [0033] “provide banks and their lenders (or insurance companies, venture capital groups, etc.) an opportunity to review a concise report before completing a transaction” teaches quantified environmental risk provided to insurance co. to evaluate asset of a client), determining a type of environmental insurance coverage customized for the HNWI based on the calculated environmental risks surrounding the HNWl's resources and businesses (¶ [0033] “The method could also be used by insurance companies, … in evaluating the risk associated with the issuance of a particular policy, the purchase of a particular asset” teaches customized insurance based on report associated with the evaluated asset).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to analyze risk associated with environmental pollution liability of Baum in the environmental pollution insurance system of McKay since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of environmental pollution insurance and because environmental pollution risk analysis in relation to self-insurance improves environmental pollution insurance risk benefit analysis options by providing analysis of cost vs risk scenarios of self-insurance 

As per claim 7, the substance of claim 7 is directed to substantially similar subject matter and claim limitations of claim 1. As such, for reasons shown above regarding claim 1, claim 7 is similarly rejected as being unpatentable over McKay in view of Baum.

As per claim 2, combination of McKay and Baum teach all the limitations of claim 1. McKay also teaches,
wherein the HNWI's environmental liability comprises environmental impairment liability (¶ [0020] “the report is organized into sections including conclusions, aerial photographs, and/or summary of risk factors… In the report these databases and data sets cover the following areas… Recorded Pollution Incidents”, ¶ [0022] “Contaminative liability can be assessed… The report provides a risk screening assessment of the risks posed using key environmental information which could indicate that the property may be designated as "Contaminated Land" as defined by the Environmental Protection Agency” teaches environmental pollution liability).

As per claim 3, combination of McKay and Baum teach all the limitations of claim 1. McKay also teaches,
wherein the HNWI's environmental exposures comprise real estate with historically environmental problems (¶ [0020] “the report is organized into sections 

As per claim 4, combination of McKay and Baum teach all the limitations of claim 1. McKay also teaches,
wherein the environmental insurance comprises contractors' pollution liability coverage, transportation pollution liability coverage, aviation pollution liability coverage, marine pollution liability coverage (¶ [0045], table 5, “Railway Land Railway lines may sometimes pose a risk due to the transport of potential contaminants that may fall onto tracks” teaches transportation liability).

As per claim 5, combination of McKay and Baum teach all the limitations of claim 1. McKay also teaches,
wherein the environmental efficiency evaluation further captures information relating to the types of goods and services exiting the HNWI's business or the HNWI's resources and to environmental liabilities of any neighbors of the HNWI (¶ [0045] “The following table reflects some of the historic land use data, with generic site specific risk and associated contaminant details … Specific contamination will largely depend on the activities undertaken at a site. Depot/Goods .

Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over McKay in view of Baum in further view of US 8666786 B1 (Wirz).
As per claim 6, combination of McKay and Baum teach all the limitations of claim 1. 
Combination of McKay and Baum do not explicitly teach, however, Wirz teaches,
wherein the environmental insurance of the HNWI (col. 34, lines 54-60 “Additional coverage(s) maybe written along with or without the General Liability coverage. These forms of coverage may include: …, Pollution Liability”) is managed through one or more risk retention groups (col. 46, lines 48-55 “if a Provider includes a filing fee, policy fee, risk management fee, risk retention group fee” teaches insurance provider as a risk retention group).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide environment pollution insurance through a risk retention group of Wirz in the environmental pollution insurance system of McKay since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did 

Conclusion
References cited but not made of record include US 20090030734 A1 (Peterie) directed to insurance coverage analysis.
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office Action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROCK E TURK whose telephone number is (571)272-5626.  The examiner can normally be reached on Monday-Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/DAVID P SHARVIN/Primary Examiner, Art Unit 3692